KAUGER, J.,
concurring in part and dissenting in part:
¶ 1 I agree with the majority that the appellant’s, Eric W. Hathaway (Hathaway/individual), suit should be allowed to proceed against the appellee, State of Oklahoma ex rel. Oklahoma Medical Research & Technical Authority (Authority/governmental entity). Under the facts presented—where the Authority was given timely notice of the damages claim, failed to file either a motion to arrest or to dismiss the district court action, did not raise its affirmative defense in its untimely filed answer and only sought summary judgment outside the time limits when Hathaway could have cured his premature1 filing—, I dissent from the determination that the Legislature, which has specifically provided the procedural guidelines under which parties are to proceed in a governmental tort action, intended a premature filing under 51 O.S. Supp.1995 § 157(A) to bar an individual’s suit when the governmental entity does not play by the specified rules.
¶2 Such a result is unsupported by: the mandatory language of 51 O.S.1991 § 1642 making the procedural rules applicable to governmental tort claims; the requirement of 12 O.S.1991 § 2012(B)3 providing that every defense must be asserted in the responsive pleading; the mandate of 12 O.S.1991 § 20084 to state any defense to a claim asserted and specifically listing the statute of limitations as an item which must be pled as an affirmative defense; our jurisprudence holding that the failure to plead the statute of limitations as an affirmative defense results in waiver of the issue;5 and cases in which we have required that the claimant and the governmental entity alike comport with the law and procedure made applicable through 51 O.S.1991 § 164.6 Further, the reasoning of the majority ignores one of the underlying purposes of the 90-day bar-of-suit provision of 51. O.S.1995 § 157—to prevent the governmental entity from delaying action to the detriment of the claimant.7 Here, it is apparent that the Authority engineered its answer and its motion for summary judgment in a manner not just to delay the action but 8to avoid all liability based on a technicality. Our jurisprudence provides that the notice requirements of § 157 should be kept in mind and a construction prevented which defeats the ends of justice. The majority opinion falls fall short of this standard.
¶ 3 The majority takes the position that the only issue presented to the trial court or to this Court on certiorari is that of whether the premature petition “ripened” once the claim was deemed denied by the Authority. The assertion is unconvincing. The record on accelerated appeal contains the Authori*748ty's motion for summary judgment and brief. Proposition one of the Authority's brief reads:
"THE PLAINTIFF IS TIME BARRED FROM BRINGING THIS ACTION AGAINST THE STATE OF OKLAHOMA, EX REL. MEDICAL RESEARCH & TECHNICAL AUTHORLTY?!
Further, the Authority relies upon the 180-day time limitation contained in 51 O.S. Supp.1997 § 157 in support of the proposition. Finally, the majority avoids the hard question of the State's role in the dismissal of this cause based on a narrow view of this Court's duty in deciding cases. This position ignores the fact that we are required under 12 0.8.2001 § 2201(A) 9 to take judicial notice of statutory law.
1.
{4 THE AUTHORITY'S FAILURE To CONFORM TO THE MANDATORY PROCEDURAL RULES 10 MADE APPLICABLE BY THE LEGISLATURE PURSUANT TO 51 0.9$.1991 § 164 RESULTED IN A WAIVER OF THE STATUTE OF LIMITATIONS DEFENSE.
15 The Oklahoma Legislature codified the sovereign immunity policies and defined their parameters when it enacted the Governmental Tort Claims Act [Tort Claims Act], 51 0.8. Supp.1991 § 151, et seq. Governmental entities are liable pursuant to the Tort Claims Act for torts to the same extent as a private entity or individual.11 Only where the Tort Claims Act provides specific limitations and exemptions are governmental entities excused from liability.12 Extending immunity in a situation not specifically enumerated nullifies the intent and purpose of the Tort Claims Act.13
16 Title 51 O.S. Supp.1995 § 15714 provides a claim is deemed denied if it is not *749approved by the political subdivision in its entirety within 90 days after the claim is submitted. Onee a valid notice of claim has been presented and the claim has been denied, a claimant has 180 days to commence a lawsuit. Under the statute, if a claim is neither denied, approved nor settled prior to the 90 days after notice is filed, the claim is deemed denied by operation of law 15 unless the date of denial is extended by written agreement.16
T7 The Legislature has specifically pre-seribed the rules of engagement for litigants asserting and defending a governmental tort claim. Except to the extent that the laws, statutes and procedural rules may conflict with a specific provision of the Tort Claims Act, the Oklahoma law and the general rules of civil procedure apply. Section 164 of title 51 provides:
"The laws and statutes of the State of Oklahoma and the Rules of Civil Procedure, as promulgated and adopted by the Supreme Court of Oklahoma insofar as applicable and to the extent that such rules are not inconsistent with the provisions of this act, shall apply to and govern all actions brought under the provisions of this act." [Emphasis supplied.]
18 Title 12 0.8.1991 § 2012(B) 17 states that every defense to a claim for relief in any pleading shall be asserted in the responsive pleading thereto if required. Subsection A of the statute requires a defendant to serve an answer within 20 days of service. Although § 2012 lists a number of defenses which may be made by motion, the statute of limitations defense does not appear in the list. Further, the statute requires that any of the defenses which may be made by motion shall be made before pleading if a further pleading is permitted.
19 The Authority did not answer within the required 20 day period and, when it did answer-some six months later, it failed to raise the limitations defense. Further, the language of § 2012 does not enumerate the statute of limitations as a defense which may be made by motion.18 Even if the defense could have been presented by motion, the Authority did not-as the statute plainly requires-present the defense by motion before it filed its answer. Rather, the limitations defense appears for the first time in the Authority's motion for summary judgment filed over a year after Hathaway's petition and well outside the 180 day time frame of 51 0.8. Supp.1995 § 157 within which the claimant could have cured any perceived defect by amending the petition.
{10 Title 12 § 200819 provides that a party shall state in short and plain *750terms any defense to a claim asserted. Further, the statute enumerates a number of defenses which the party shall set forth affirmatively. The statute of limitations is among those items specifically listed in the statute as an affirmative defense which must be set forth in a responsive pleading. Although it was certainly aware that Hathaway's suit was premature-having been filed within 80 days of when it received notice of Hathaway's claim, the Authority did not assert the limitations defense in its answer. Our case law makes it clear that its failure to do so operates as a waiver.20
1 11 Absent authority to do so, governmental entities normally may not waive the statute of limitations as a defense.21 Generally, a state or governmental entity is not barred by the statute of limitations when it instigates an action. Nevertheless, where it has waived its immunity, the defense is unavailable if the sovereign stands in a defensive position.22 Further, where the governmental entity places itself in the same position as an individual, the defense is waived.23 Through the enactment of the Tort Claims Act, the Legislature has made governmental entities liable in tort to the same extent as an individual.24 The waiver and the clear statement in 51 0.8.1991 § 164 that procedural rules apply to governmental tort claim actions prohibits the Authority from relying on the general rule that governmental entities may not waive a statute of limitations defense presented for the first time in the motion for summary judgment.
112 Title 51 0.8.1991 $ 164 does not state that only claimants are bound by the state's procedural rules, and-until today-this Court has not applied it so. Individuals and governmental entities alike have been required to play by the procedural rules and Oklahoma law made applicable by the Legislature through § 164. In Lucas v. Independent Public School Dist. No. 35, 1988 OK 121 ¶ 7, 674 P.2d 1131,25 the Court determined that a party injured in a collision with a school bus could not rely on the tolling provision of 12 0.8.1981 § 100 26 allowing the refil*751ing of an action within one year of a dismissal otherwise than on the merits where the plaintiff did not plead the tolling statute in her petition. In Cortright v. City of Oklahoma City, 1997 OK 158, ¶ 8, 951 P.2d 93, we refused to allow a governmental entity to avoid liability on a limitations argument where it had requested additional information following timely notice. In response to the request, the claimant's attorney set forth his understanding from dealings with the City's attorney/intern that the claim would not be considered rejected as a matter of law, even though the City did not act upon the claim within the statutorily prescribed 90-day time period. The Court determined that § 164 made the general rules relating to contract law applicable to a governmental tort claim. In so doing, we held that an express writing together with the government's implied acceptance of its conditions satisfied the necessity of a written agreement under 51 0.8. Supp.1995 § 157 27 to extend the statute of limitations during settlement negotiations.
113 Bentley v. Cleveland County Bd. of County Comm'rs, 41 F.8d 600, 604 (10th Cir.1994) is instructive.28 In Bentley, the County Commissioners contended for the first time in a motion to alter or amend the judgment that an adverse ruling under the Oklahoma Governmental Tort Claims Act must be limited to the Tort Claims Act's $100,000.00 statutory cap.29 The federal court disagreed. Although the County Commissioners asserted that the limit on immunity constituted a jurisdictional issue which could be raised at any time, the federal court determined that it was not the jurisdictional issue of sovereign immunity at issue but the statutory limit on lability. Moreover, the 10th circuit determined that under Rule 8 of the Federal Rules of Civil Procedure 30-a rule which is substantially similar to 12 0.8. 1991 § 2008 31-failure to plead the affirmative defense constituted a waiver.
*752114 The Bentley court found support for its holding in the equity of the situation. The opinion provides in pertinent part:
"... Permitting the County to raise this issue at this stage of the proceedings would be extremely unfair to Bentley, who may have been able to prove some exception to the damage cap at trial if he had notice of the defense. Thus, assuming the GTCA applied to this action, counsel for the County waived any limit on its liability afforded by that statute by failing to raise the issue in its answer, the Pre-Trial Order, or at trial...."
115 The majority's determination here that the Authority could manipulate the rules of civil procedure in a manner to avoid liability by failing to raise the limitations defense until well outside the 180 day statutory limit of 51 0.8. Supp.1995 § 157 is likewise unfair. Further, it does not comport with: the mandatory language of 51 00.98.1991 § 164 making the procedural rules applicable to governmental tort claims; the requirement of 12 0.S8.1991 § 2012(B) requiring that every defense must be asserted in the responsive pleading; the mandate of 12 0.8.1991 $ 2008 to state any defense to a claim asserted and specifically listing the statute of limitations as an item which must be pled as an affirmative defense; our jurisprudence holding that the failure to plead the statute of limitations as an affirmative defense results in waiver of the issue; or cases in which we have required that the claimant and the governmental entity alike comport with the law made applicable through 51 0.$.1991 § 164.
IL
116 A DETERMINATION THAT THE . AUTHORITY MAY MANIPULATE PROCEDURE BY RAISING THE LIMITATIONS ISSUE WELL BEYOND THE STATUTORY LIMIT OF 180 DAYS TO AVOID LIABILITY DEFEATS THE PURPOSE OF THE 90-DAY BAR-OF-SUIT INTERVAL AND IGNORES EQUITABLE CONSIDERATIONS.
17 The 90-day period prescribed in § 157 is intended to provide the government with the opportunity for investigation and processing of tort claims undisturbed by forensic combat through litigation.32 A legitimate state interest is furthered by a thorough pre-suit investigation to protect the public from unwarranted demands and to advance for settlement meritorious claims warranting pre-litigation negotiations.33 Nevertheless, the notice requirements of the statute should be kept in mind and a construction prevented which defeats the ends of justice.34 Equitable considerations are applicable in determining the legal effect of the time constraints outlined in 51 0.8. Supp.1995 § 157.35 Further, the purpose of the 90-day period for a political subdivision to either approve or deny a claim benefits the plaintiff 36-the *753guarantee of a date certain for denial prevents the political subdivision from needlessly delaying the filing of suit.37
118 In Bivins v. State ex rel. Oklahoma Memorial Hospital, 1996 OK 5, ¶ 13-15, 917 P.2d 456, this Court acknowledged that the legislatively recognized need for a plaintiff's protection in a governmental tort claims action presents a public interest element worthy of judicial protection.38 Bivins involved the effect that a governmental request for more information might have on the 90-day period for approval or denial of a claim. After having received notice of the claim, the governmental entity in Bivins requested more information. Suit was filed within 180 days of the date the additional information was requested but more than 180 days after the original notice was given. The governmental entity asserted that the limitations period ran from the original date notice was given rather than from the date on which the additional information was supplied. We determined in Bivins that the government could not, after having received timely notice of a claim, cavalierly dismiss the effect the request might have upon the then pending 90-day bar-of-suit interval.
119 In Bivins, the Court refused to allow what the majority does today-the governmental entity to manipulate time limits established by the Tort Claims Act with the intention of barring a claim on a technicality where notice had been timely given. In so doing, we held that the 90-day bar-on-suit provision of 51 0.8. Supp.1995 § 157 began to run from the timely filing of a completed cliim submitted after the governmental agency requests additional information.
CONCLUSION
120 It is undisputed that Hathaway's notice to the Authority was timely. Nevertheless, the governmental entity did not answer the prematurely filed district court action within the statutorily prescribed twenty days.39 The Authority could have filed a motion to arrest the proceedings, noting the 90 day period for investigation provided by 51 0.8. Supp.1995 § 157, thus preserving its right to proceed unhampered by forensic contest.40 It did not, nor did it file a motion *754to dismiss. Rather, its answer was filed some five months later. When it did respond, it did not-as 12 0.8.1991 § 2008 41 requires-raise the limitations issue as an affirmative defense.42 An omission which this Court has determined results in a waiver of the defense.43 Rather, it raised the defense for the first time in its motion for summary judgment filed on July 21, 2001-more than a year after the initial petition and well outside the 180 day time constraint imposed on the claimant for filing a district court action once the claim was deemed denied. Only at this junceture-when it was too late for Hathaway to cure the premature petition 44 by filing a new action or by amending his pleading, did the Authority raise the statute of limitations defense. A maneuver clearly engineered to avoid liability on a technicality.
121 The waiver of sovereign immunity is not a blue sky of limitless Hability. Nevertheless, the Tort Claims Act it is not to be construed as a black hole enveloping the waiver.45 Litigating a claim under the Tort Claims Act has been previously described as "just a stroll through the briar patch." 46 Most certainly, Peter Rabit is feeling the thorns represented by the majority's willingness to allow the state's manipulation of procedure to avoid Hability.

. In the instant cause, the term “premature” is used in the sense that the cause was filed too early, i.e. before the 90-day investigative period provided in 51 O.S. Supp.1995 § 157(A), see note 14, infra, had run. See, Chas. L. Harney, Inc. v. State, 217 Cal.App.2d 77, 31 Cal.Rptr. 524 (1963); Webster’s New International Dictionary of the English Language 1950 (2dEd.l961).


. Title 51 O.S.1991 § 164 provides:
"The laws and statutes of the State of Oklahoma and the Rules of Civil Procedure, as promulgated and adopted by the Supreme Court of Oklahoma insofar as applicable and to the extent that such rules are not inconsistent with the provisions of this act, shall apply to and govern all actions brought under the provisions of this act.”


. Title 12 O.S.1991 § 2012(B), see note 17, infra.


. Title 12 O.S.1991 § 2008, see note 19, infra.


. Furr v. Thomas, see note 19, infra, and its discussion of 12 O.S.1991 § 2008(C), note 19, infra.


. Lucas v. Independent Public School Dist. No. 35, see note 25, infra; Cortright v. City of Oklahoma City, 1997 OK 158, ¶ 8, 951 P.2d 93.


. Carswell v. Oklahoma State Univ., see note 36, infra; Doe v. Independent School Dist. No. 1-89, see note 37, infra; Trent v. Board of County Comm'rs, see note 37, infra.


. Reirdon v. Wilburton Bd. of Educ., see note 34, infra; Conway v. Ohio Casualty Ins. Co., see note 33, infra.


. Title 12 0.9.1991 § 2201 provides in pertinent part:
"A. Judicial notice shall be taken by the court of the common law, constitutions and public statues in force in every state, territory and jurisdiction of the United States...."


. It is notable that 51 0.8.1991 § 164, see note 2, supra, provides that the rules of civil procedure "shall apply" to governmental tort claims and that the applicable rules, 12 0.S.1991 § 2012, see note 17, infra, and 12 0.S.1991 § 2008, see note 19, infra, both use the mandatory term "shall." The use of "shall" generally signifies a legislative command. World Pub. Co. v. White, 2001 OK 48, ¶ 7, 32 P.3d 835; United States through Farmers Home Admin. v. Hobbs, 1996 OK 77, 17, 921 P.2d 338; State ex rel. Macy v. Freeman, 1991 OK 59, ¶ 8, 814 P.2d 147; Forest Oil Corp. v. Corp. Comm'n, 1990 OK 58, ¶ 26, 807 P.2d 774. Nevertheless, the term can be permissive. Minie v. Hudson, 1997 OK 26, ¶ 7, 934 P.2d 1082; Texaco, Inc. v. City of Oklahoma City, 1980 OK 169, ¶ 9, 619 P.2d 869. Nevertheless, failure to follow the directives of pleading a defense result in its waiver. Title 12 § 2008(C), see note 18, infra; Furr v. Thomas, see note 20, infra.


. Title 51 O.S.1991 § 153; Salazar v. City of Oklahoma City, 1999 OK 20, 119, 976 P.2d 1056.


. Salazar v. City of Oklahoma City, see note 11, supra. See, 51 O.S. Supp.2001 § 155.


. Anderson v. Eichner, 1994 OK 136, 119-10, 890 P.2d 1329.


. Title 51 0.S. Supp.1995 § 157 provides:
"A. A person may not initiate a suit against the state or a political subdivision unless the claim has been denied in whole or in part. A claim is deemed denied if the state or political subdivision fails to approve the claim in its entirety within ninety (90) days, unless the state or political subdivision has denied the claim or reached a settlement with the claimant before the expiration of that period. If the state or a political subdivision approves or denies the claim in ninety (90) days or less, the state or political subdivision shall give notice within five (5) days of such action to the claimant at the address listed in the claim. If the state or political subdivision fails to give the notice required by this subsection, the period for commencement of an action in subsection B of this section shall not begin until the expiration of the ninety-day period for approval. The claimant and the state or political subdivision may continue attempts to settle a claim, however, settlement negotiations do not extend the date of denial unless agreed to in writing by the claimant and the state or political subdivision.
B. No action for any cause arising under this act, Section 151 et seq. of this title, shall be maintained unless valid notice has been given and the action is commenced within one hundred eighty (180) days after denial of the claim as set forth in this section. The claimant and the state or political subdivision may agree in writing to extend the time to commence an action for the purpose of continuing to attempt settlement of the claim except no such extension shall be for longer than two (2) years from the date of the loss."


. Title 51 O.S. Supp.1995 § 157, see note 14, supra.


. Carswell v. Oklahoma State Univ., 1999 OK 102, 112, 995 P.2d 1118; Vaughan v. City of Broken Arrow, 1999 OK 47, ¶ 7, 981 P.2d 316.


. Title 12 0.$.1991 § 2012 provides in pertinent part:
"A. WHEN PRESENTED. A defendant shall serve his answer within twenty (20) days after the service of the summons and petition upon him, except as otherwise provided by the law of this state....
, B. HOW PRESENTED. Every defense, in law or fact, to a claim for relief in any pleading, whether a claim, counterclaim, cross-claim, or third-party claim, shall be asserted in the responsive pleading thereto if one is required, except that the following defenses may at the option of the pleader be made by motion:
1. Lack of jurisdiction over the subject matter;
2. Lack of jurisdiction over the person;
3. Improper venue;
4. Insufficiency of process;
5. Insufficiency of service of process;
6. Failure to state a claim upon which relief can be granted; -
7. Failure to join a party under Section 19 of this act;
8. Another action pending between the same parties for the same claim;
9. Lack of capacity of a party to be sued; and
10. Lack of capacity of a party to sue.
A motion making any of these defenses shall be made before pleading if a further pleading is permitted...." .
Section 2012 was amended effective November 1, 2000. However, the above quoted language remains substantially unchanged.


. Title 12 O.S.1991-2012, see note 17, supra; Cortright v. City of Oklahoma City, 1997 OK 158, ¶ 4, 951 P.2d 93.


. Title 12 0.$.1991 § 2008 provides in pertinent part:
"... B. DEFENSES; FORM OF DENIALS. A party shall state in short and plain terms his *750defenses to each claim asserted and shall admit or deny the averments upon which the adverse party relies. ...
C. AFFIRMATIVE DEFENSES. In a pleading to a preceding pleading, a party shall set forth affirmatively: '
to... 18. Statute of limitations ..."


. Failure to plead the statute of limitations operates as a waiver. Title 12 0.$.1991 § 2008(C), note 19, supra; Furr v. Thomas, 1991 OK 93, ¶ 23, 817 P.2d 1268. The justice of a rule precluding a defendant's reliance on an affirmative defense not specifically pleaded is apparent. An affirmative defense is one which directly or implicitly concedes the basic position of the opposing party, but which asserts that notwithstanding that concession the opponent is not entitled to prevail because the plaintiff is precluded for some other reason. Thus, a plaintiff would not necessarily (and, indeed, probably would not) be on notice that a defendant is relying on an affirmative defense from a simple denial of the plaintiff's claims. Such notice is obviously important because even though the defendant would normally have the burden of production and persuasion on his affirmative defense, the plaintiff would have to produce rebuttal evidence pertaining to the defenses. Liberty Mut. Ins. Co. v. Ben Lewis Plumbing, Heating & Air Conditioning, Inc., 121 Md.App. 467, 710 A.2d 338, 343 (1998), cert. granted, 351 Md. 161, 717 A.2d 384 (1998), aff'd, 354 Md. 452, 731 A.2d 904 (1999).


. Finn v. United States, 123 U.S. 227, 8 S.Ct. 82, 31 L.Ed. 128 (1887); Nordman v. School Dist. No. 43, 1941 OK 327 110, 121 P.2d 290.


. See, State ex rel. Central Collection Unit v. DLD Assoc. Ltd. Partnership, 112 Md.App. 502, 685 A.2d 873, 877-78 (1996).


. State v. Evans, 47 Tenn.App. 1, 334 S.W.2d 337, 343 (1959). See also, Karterman v. Unknown Heirs, Devisees, Successors in Interest & Claimants, 127 Idaho 384, 901 P.2d 491, 493 (1995).


. Title 51 O.S.1991 § 153; Salazar v. City of Oklahoma City, see note 11, supra.


. Lucas v. Independent Public School Dist. No. 35, 1983 OK 121, 17, 674 P.2d 1131, has been superseded by statute only to the extent that it stands for the proposition that notice provisions may be satisfied through substantial compliance. Minie v. Hudson, 1997 OK 26, 16, 934 P.2d 1082. Here, neither the manner nor the timeliness of the notice is at issue.


. Title 12 0.$.1991 § 100 provides:
"If any action is commenced within due time, and a judgment thereon for the plaintiff is reversed, or if the plaintiff fail in such action otherwise than upon the merits, the plaintiff, or, if he should die, and the cause of action survive, his representatives may commence a new action within one (1) year after the rever*751sal or failure although the time limit for commencing the action shall have expired before the new action is filed.
The statute has not been revised or amended subsequent to our decision in Lucas v. Independent Public School Dist. No. 35, see note 25, supra. Therefore, reference is to the current version.


. Title 51 0.8. Supp.1995 § 157(B) provides in pertinent part:
66 . The claimant and the state or political subdivision may agree in writing to extend the time to commence an action for the purpose of continuing to attempt settlement of the claim except no such extension shall be for longer than two (2) years from the date of the loss."


. -When federal rules of civil procedure are similar to this state's procedural provisions, federal jurisprudence is instructive in interpreting the Oklahoma provision. Payne v. Dewitt, 1999 OK 93, ¶ 8, 995 P.2d 1088; McDaneld v. Lynn Hickey Dodge, Inc., 1999 OK. 30, ¶ 7, 979 P.2d 252. See also, In re Burlington Motor Holdings Inc., 242 BR. 156, 158 (Bkrtcy.D.Del.1999) [Sovereign immunity did not go to subject matter jurisdiction of bankruptcy court, but was in nature of affirmative defense to post-petition transfer claims, which entities waived by filing proofs of claim against debtors' estate.]; Sanderson-Cruz v. United States, 88 F.Supp.2d 388, 392 (E.D.Penn.2000) [Issue of whether state statute limiting liability of defendant is affirmative defense that must be timely pled does not become jurisdictional prerequisite merely because defendant is United States and is being sued under Federal Tort Claims Act.].


. Title 51 O.S. Supp.1988 § 154(A)(2) provides in pertinent part: .
"A. The total liability of the state and its political subdivisions on claims within the scope of this act, Section 151 et seq. of this title, arising out of an accident or occurrence happening after. the effective date of this act, Section 151 et seq. of this title, shall not exceed:
... 2. One Hundred Thousand Dollars ($100,-000.00) to any claimant for his claim for any other loss arising out of a single act, accident, or occurrence...."
The statute has been amended and the cap for an award arising from a single accident now stands at $125,000.00. 51 0.8. Supp,2000 § 154(A)(2).


. Fed.R.Civ.P. 8 provides in pertinent part:
"... (b) Defenses; Form of Denials. A party shall state in short and plain terms the party's defenses to each claim asserted and shall admit or deny the averments upon which the adverse party relies. ... .
(c) Affirmative Defenses, In pleading to a preceding pleading, a party shall set forth affirmatively ... any other matter constituling an avoidance or affirmative defense....
(d) Effect of Failure to Deny. Averments in a pleading to which a responsive pleading is required, other than those as to the amount of damage, are admitted when not denied in the responsive pleading...." [Emphasis in original] -


. Title 12 0.$.1991 § 2008, see note 19, supra.


. Bivins v. State ex rel. Oklahoma Memorial Hosp., 1996 OK 5, ¶ 12, 917 P.2d 456.


. See, Bivins v. State ex rel. Oklahoma Memorial Hosp., note 32 at § 13, supra; Reirdon v. Wilburton Bd. of Educ., 1980 OK 67, ¶ 4, 611 P.2d 239; Conway v. Ohio Casualty Ins. Co., 1983 OK 83, ¶ 7, 669 P.2d 766. These cases have been superseded by statute to the extent that substantial compliance through something other than a written notification to the political subdivision is sufficient to put the governmental entity on notice. Minie v. Hudson, see note 25, supra. However, here neither the manner nor the timeliness of the notice is at issue.


. Reirdon v. Wilburzon Bd. of Educ., see note 33, supra; Conway v. Ohio Casualty Ins. Co., see note 33, supra.


. Carswell v. Oklahoma State Univ., see note 36, infra [Equitable considerations taken into effect when State provided a date certain for denial outside the strict 90-day time limitation provided in the Tort Claim Act.]; Cortright v. City of Oklahoma City, 1997 OK 158, ¶ 9, 951 P.2d 93 [Attorney's letter sent to city memorializing an understanding that city would not consider tort claim denied by operation of law after 90 days and that city docketed claim for consideration by city council after initial 90-day period had run without repudiating alleged agreement raised issue of material fact as to when 180-day limitations period began.]; Jarvis v. City of Stillwater, 1987 OK 5, ¶ 5, 732 P.2d 470 [City's letter requesting information and mentioning investigation of claim was insufficient to estop political subdivision from asserting time bar under Tort Claims Act.].


. Carswell v. Oklahoma State Univ., 1999 OK 102, ¶ 21, 995 P.2d 1118.


. Carswell v. Oklahoma State Univ., see note 36, supra; Doe v. Independent School Dist. No. I-89, 1988 OK 115, ¶ 10, 780 P.2d 659; Trent v. Board of County Comm'rs, 1988 OK 15, ¶ 10, 755 P.2d 615.


. Carswell v. Oklahoma State Univ., see note 36, supra.


. Title 12 0.$.1991 § 2012, see note 17, supra.


. An arrest of proceedings need not be based on the absence of judicial power to determine an issue. Rather, it is a tool which may be used to prevent the filing of suit from interfering with the administrative process. See, State ex rel. Oklahoma Dept. of Mines v. Jackson, 1997 OK 149, ¶ 7, 950 P.2d 306. The doctrine of abatement is rooted in notions of judicial economy, offering courts an opportunity to maintain a narrow focus on matters currently at issue, while preserving premature issues for future review if and, when such issues become viable causes of action. The preservation of issues serves the dual purpose of empowering courts to heighten adjudicative efficiency and avoiding unnecessary repetition in filing or other waste of limited private resources. At the same time, increased judicial efficiency offers a valuable secondary benefit in the form of greater public confidence in the judiciary. O'Rourke v. Provident Life & Accident Ins. Co., 48 F.Supp.2d 1383, 1384-85 (S.D.Florida 1999). The Authority might also have requested dismissal. However, in furtherance of judicial economy, abatement is frequently preferable over dismissal as a means of postponing the adjudication of issues that have not yet become viable. O'Rourke v. Provident Life & Accident Ins. Co., this note, supra. Where the rejection of a claim is a prerequisite to suit, the claim may go forward as a viable cause of action upon rejection. Chas. L. Harney, Inc. v. State, this note, supra. See also, People v. Ladd, 185 Ill.2d 602, 236 Ill.Dec. 773, 708 N.E.2d 359, 363 (1999), appeal allowed, 178 Ill.2d 588, 232 Ill.Dec. 850, 699 N.E.2d 1035 (1998), aff'd, 185 Ill.2d 602, 236 Ill.Dec. 773, 708 N.E.2d 359 (1999) [Motions premature when filed may become meritorious motions.]. To the contrary, see, Melcher v. Federal Communications Comm'n, 134 F.3d 1143, 1162 (C.A.D.C.1998). The fact that a statutory scheme may place the authority for a determination in one arena, i.e. a governmental agency rather than the district court, does not necessarily negate the district courts jurisdiction to determine an issue related to the controversy. See, City of Muskogee v. Martin, 1990 OK 70, ¶ 22, 796 P.2d 337. Further, sovereign immunity does not go to subject matter jurisdiction. Rather, it is an affirmative defense which may be waived. See, In re Burlington Motor Holdings, Inc., 242 BR. 156, 158 (1999).


. Title 12 0.$.1991 § 2008, see note 19, supra.


. The Authority did enumerate a number of items as affirmative defenses. The Authority's Answer, filed on July 10, 2000, provides in pertinent part:
"... AFFIRMATIVE DEFENSES
, 16. The Plaintiff was detained by the security officers only to determine if he had reason to be at the Hospital.
17. The Plaintiff was arrested by Officer Mark Ingram UHAPD.
18. The State of Oklahoma was not negligent, and the state is therefore not liable in the incident alleged.
19. The Governmental Tort Claims Act, OKLA.STAT. tit. 51 § 151 et seq., bars or reduces Plaintiff's claims.
20. The Governmental Tort Claims Act, OKLA. STAT. tit, 51 § 151 et seq., provides immunity from this action.
21. Defendant State of Oklahoma reserves the right to assert additional defenses as the [sic] become apparent in the course of discovery herein...."


. Furr v. Thomas, see note 20, supra.


. Ceasar v. City of Tulsa, 1993 OK CIV APP 150, ¶ 6, 861 P.2d 349. In Ceasar, the Court of Civil Appeals determined that a prematurely filed governmental tort claims suit was cured when the petition was amended within 180 days of the claim's denial. The case does not stand for the broad proposition, as the Authority contends, that a prematurely filed cause may only be cured through the filing of an amended petition. Even if the opinion were construed to have a broader application, Court of Civil Appeals opinions not ordered for publication by this Court are persuasive only and have no precedential effect. Rule 1.200, Supreme Court Rules, 12 O.S. Supp.1997, Ch. 15, App. 1.


. Nguyen v. State, 1990 OK 21, 14, 788 P.2d 962.


. R. Eddy, "Litigating a claim under the Governmental Tort Claims Act: Just a stroll through the briar patch," 65 Okla.B.J. 4301 (1994).